Fourth Court of Appeals
                                 San Antonio, Texas
                                       January 17, 2018

                                     No. 04-17-00682-CV

                        IN THE INTEREST OF A.J.W., A CHILD,

                  From the 131st Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016PA02816
                         Honorable Richard Garcia, Judge Presiding


                                       ORDER
         The appellant’s motion for extension of time to file brief is GRANTED. The appellant’s
brief is due on January 29, 2018. Further requests for extension of time will be disfavored.



                                                   _________________________________
                                                   Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of January, 2018.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court